Case: 09-40763       Document: 00511093935          Page: 1    Date Filed: 04/28/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 28, 2010
                                     No. 09-40763
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

JORGE ARMANDO ALMANZA-TORRES,

                                                   Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 7:09-CR-321-1




Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*


       Jorge Almanza-Torres pleaded guilty of having been unlawfully present
in the United States. He argues on appeal, and the government concedes, that

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40763   Document: 00511093935 Page: 2       Date Filed: 04/28/2010
                                No. 09-40763

the case should be remanded for correction of clerical errors in the Statement of
Reasons, which incorrectly says that the guideline range of imprisonment was
based on a total offense level that included a 16-level enhancement pursuant to
U.S.S.G. § 2L1.2(b)(1)(A); that the sentence imposed was within the guidelines
range of imprisonment; and that an upward departure or variance was not im-
posed. We remand solely for correction of the clerical errors in the Statement of
Reasons. F ED. R. C RIM. P. 36. The conviction and sentence are AFFIRMED.




                                       2